DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Japan Aviation Electronics Industry, Ltd, et al. application filed with the Office on 26 March 2019.

Claims 31-66 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 26 March 2019, is acknowledged and has been entered.

Priority
The present application is the US National Stage of an application filed under the Patent Cooperation Treaty (PCT/JP2017/033898), which was filed on 20 September 2017.  Further priority is claimed to a Japanese Patent Application (JP2016-197818), which was filed on 6 October 2016.  The instant claims have an effective filing date of 6 October 2016.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted regarding the present application filed on 14 June 2019, 22 November 2019, 11 September 2020, and 
	
Drawings
The drawing in the instant application are without objection, and acceptable without further revision.

Specification
The disclosure is objected to because of the following informalities: the recited passage, “. . . the distance h2 being dependent on a distance m in a direction parallel to the one flat surface from a center of the closest electrode surface and satisfying h2 = √ {(1.05del + 6.89)m} -0.48del – 2.38±5 [μm]”.  However, it is unclear as to exactly which term(s) the square root is to be taken.  Therefore, an objection to the specification is made.  The Examiner suggest to remedy this issue, the equation be re-written and bracketing the exact terms to have the square root taken of, in the form: [ terms ]½ (the half symbol can be obtained holding down the “alt” key, typing “0189” and releasing the “alt” key; the character may then be superscripted).  Also, if using Microsoft Word®, the equation editor can be used to write the equation with the top line attached to the square root symbol over the terms for which the square root is to be taken.  Such changes will be considered a clarification and NOT be treated as new matter.
Appropriate correction is required.


Claim Interpretation
Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim (MPEP §2111.01 IV A).  Applicant has provided at least one explicit definition within the instant specification, which will control the interpretation for this term with the claims  Applicant states in [0001] of the instant specification: “The biological sample is (1) a constituent element of a biological body, (2) a collection of constituent elements of a biological body, (3) a biologically-relevant substance [the biologically-relevant substance is a chemical substance present inside a body of an organism, and examples of the biologically-relevant substance include a biopolymer, a constituent element of a biopolymer, or a chemical substance necessary for survival of an organism], or (4) a tangible object including one or more of (1) to (3).”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-38 and 44-66 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 

Claim 31 recites the limitation "the two electrode surfaces".  There is insufficient antecedent basis for this limitation in the claim.  As claims 33, 35, and 37 depend from said rejected claim, they are also rejected for the same reasoning.  The Examiner suggest changing the language to “the at least two electrode surfaces”, which is similar language as found in instant claim 39, and does not introduce a lack of antecedent basis.

As to instant claims 32 and 50, each of these claims recite the limitation: “. . . the distance h2 being dependent on a distance m in a direction parallel to the one flat surface from a center of the closest electrode surface and satisfying
h2 = √ {(1.05del + 6.89)m} - 0.48del – 2.38±5 [μm]”.
Similarly, instant claims 45 and 63 recite the limitation: “. . . the heights h4 being dependent on a distance m in the x direction from a center of one of the electrode surfaces which belongs to the electrode row that is closest in the x direction and satisfying
h4 = √{(1.05del + 6.89)m}  - 0.48del – 2.38±5 [μm]”.
However, it is unclear as to exactly which term(s) the square root is to be taken.  Therefore, said claims are rejected under 35 USC 112(b) for failing to particularly point out and distinctly claim the subject matter regarded as the invention.  Further, as claims 34, 38, 46-48, 52, 54, 56 and 64-66 depend from terms ]½ (the half symbol can be obtained holding down the “alt” key, typing “0189” and releasing the “alt” key; the character may then be superscripted).  Also, if using Microsoft Word®, the equation editor can be used to write the equation with the top line attached to the square root symbol over the terms for which the square root is to be taken.  Such changes will be considered a clarification and NOT be treated as new matter. For purposes in comparing the teachings from prior art references, the equation will be treated as reading h1 = [(1.05 del + 6.89)m]½ - 0.48 del - 2.38 ± 5 [μm].

The term "tall" in each of claims 44, 48, 62 and 66, is a relative term which renders the claim indefinite.  The term "tall" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 49 recites the limitation "the two electrode surfaces".  There is insufficient antecedent basis for this limitation in the claim.  As claims 46-48 depend from said claim, they are rejected for the same reasoning.  The Examiner suggest changing the language to “the at least two electrode surfaces”, which is similar 

Claim 50 recites the limitation "the two electrode surfaces".  There is insufficient antecedent basis for this limitation in the claim.  As claims 52, 54 and 56 depend from said claim, they are also rejected on the same basis.  The Examiner suggest changing the language to “the at least two electrode surfaces”, which is similar language as found in instant claim 39, and does not introduce a lack of antecedent basis.

As to claims 49, 50, 57, and 63, each claim recites the term “LSI chip”.  However, LSI is never defined within the claims, leaving it unclear as to explicitly what the acronym LSI means.  Further, as claims 51-56, 58-62, and 64-65 depend from one of said rejected claims, they are also rejected for the same reasoning. The Examiner suggests including at the first instance of the acronym, to incorporate the term “large scale integration” to define for what the acronym stands.  Such changes will be considered a clarification and NOT be treated as new matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 31, 33, 35, 37, 39, 44, 49, 51, 53, 55, 57 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application Publication to Herve (US 2003/0078483 A1; hereinafter, “Herve”) in view of a published paper by K. Y. Inoue, et al. (“LSI-based amperometric sensor for bio-imaging and multi-point biosensing”, Lab on a Chip, 12(18): p. 3481-3490, 2012; hereinafter, “Inoue”).

Regarding claim 31, Herve discloses an array of electrodes (Figure 2) of very small dimensions likely to detect the electric activity of a cell or of a cluster of cells with an excitable membrane ([0001]; which reads upon the claimed, “[a]n electrochemical measurement device comprising a plurality of working electrodes, each of the plurality of working electrodes including an electrode surface supplying or receiving electrons to or from a chemical substance generated or consumed in a biological sample in a solution to cause an oxidation-reduction reaction”).  Herve teaches conductive plates (13) on an 11), which are utilized as electrode surfaces (which reads on “all of the electrode surfaces . . . are arrayed on one flat surface”).  Herve teaches an inner series of small walls (26-29), so sized  in a direction perpendicular to the electrode surfaces, such that when islet of Langerhans cell sits atop said small walls (Figure 2), the cell can be distanced 0.2 to 0.7 times the diameter of the islet of Langerhans from the electrode surface, i.e., 20 to 70 μm ([0028]; reading upon the limitation, “a spacer is provided in a solution well containing the solution and the biological sample, the spacer having a profile surface at a distance h1 in a direction perpendicular to the one flat surface . . . the spacer inhibiting the biological sample from entering a region on a side with the one flat surface of the profile surface and allowing a dissolved substance in the solution to diffuse”).  Additionally, Herve teaches an outer series of walls (21-24), spaced to be greater than or equal to the average value of considered cells – 100 μm for islet of Langerhans cells  ([0027]), and having a height greater than the series of small walls (Figure 2; which reads upon, “a wall plate is provided between the two electrode surfaces adjacent to each other, the wall plate extending to cross a line connecting centers of the two electrode surfaces, having a height not less than the height of the spacer from the one flat surface, and being impervious to the dissolved substance in the solution”).
Herve is silent as to the diameter of the electrode surfaces.
However, Inoue discloses an LSI-based amperometric sensor with an array of sensing points (electrodes) (Abstract; 4th ¶, 1. Introduction, p. 3482).  Inoue teaches working electrodes (b, Figure 2A) with an effective diameter of 40 el) would result in the height of the small walls (20 -70 μm = h1) satisfying the equation h1 =  [(1.05 del + 6.89)m]½ - 0.48 del - 2.38 ± 5 [μm] = 13 – 23 μm.
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art that the 40 μm electrode diameter used by Inoue would have been usable as the size electrodes in the device taught by Herve as this would allow formation of a 400 sensors array in a 10.4 mm x 10.4 mm area, with adequate spacing (250 μm) between each electrode.

Regarding claim 33, Herve teaches a row of electrodes (Figures 2 and 3); wherein the walls (21-24) are on all four sides.  While Herve does not teach further rows in an orthogonal direction from the row of electrodes, further rows would be a duplication of the invention disclosed.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04 VI B).

Regarding claim 35, Herve teaches the smaller walls (26-29) are individual walls extending in a direction perpendicular to the electrode surfaces, and on all four sides (i.e., corresponding to “pillars”).  Herve does not explicitly teach a spacing between said walls.  However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not 

Regarding claim 37, Herve teaches the smaller walls (26-29) are individual walls extending in a direction perpendicular to the electrode surfaces, but the wall are discontinuous (i.e., corresponding to a “porous structure”). Herve does not explicitly teach a spacing between said walls.  However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV A).

Regarding claim 39, the shared claim limitations with instant claim 31 are rejected in the same manner as outlined above, wherein the taught walls (26-29) correspond to the claimed plurality of wall plates.  Herve does not teach an array in x – y orthogonal coordinates; however, further rows would be a duplication of the invention disclosed.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04 VI B).  Additionally, Herve does not explicitly teach a spacing between said walls.  However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform 

Regarding claim 44, Herve teaches walls (21-24) which correspond to the claimed “tall wall plate”. 

Regarding claim 49, the shared claim limitations with instant claim 31 are rejected in the same manner as outlined above. Additionally, Inoue teaches and LSI-based platform, which one of ordinary skill would be motivated to emulate as it allows for the integration of a large number of sensor in a small area.

Regarding claim 51, Herve teaches a row of electrodes (Figures 2 and 3); wherein the walls (21-24) are on all four sides.  While Herve does not teach further rows in an orthogonal direction from the row of electrodes, further rows would be a duplication of the invention disclosed.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04 VI B).  Additionally, Herve teaches the smaller walls (26-29) are individual walls extending in a direction perpendicular to the electrode surfaces, and on all four sides (Figure 3).

Regarding claim 53, Herve teaches the smaller walls (26-29) are individual walls extending in a direction perpendicular to the electrode surfaces, and on all four sides (i.e., corresponding to “pillars”).  Herve does not explicitly teach a 

Regarding claim 55, Herve teaches the smaller walls (26-29) are individual walls extending in a direction perpendicular to the electrode surfaces, but the wall are discontinuous (i.e., corresponding to a “porous structure”). Herve does not explicitly teach a spacing between said walls.  However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV A).

Regarding claim 57, the shared claim limitations with instant claim 31 are rejected in the same manner as outlined above, wherein the taught walls (26-29) correspond to the claimed plurality of wall plates.  Herve does not teach an array in x – y orthogonal coordinates; however, further rows would be a duplication of the invention disclosed.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04 VI B).  Additionally, Herve does not explicitly teach a spacing between 

Regarding claim 62, Herve teaches walls (21-24) which correspond to the claimed “tall wall plate”.

No prior has been used to reject instant claims 32, 34, 36, 38, 40-48, 50, 52, 54, 56, 58-61 and 63-66.

Allowable Subject Matter
Claims 40-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration

Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	24 March 2021